           Case 2:21-cv-03046-ER Document 10 Filed 07/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

CHESTNUT STREET                           : CIVIL ACTION NO. 2:21-cv-03046-ER
CONSOLIDATED, LLC,                        :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :
                                          :
BAHAA DAWARA, et al.                      :
                                          :
                        Defendants.       :
__________________________________________:

                                 CERTIFICATE OF SERVICE

       I, Gary F. Seitz, a partner of Gellert Scali Busenkell & Brown, LLC, counsel to the above-
captioned Plaintiff, certify that on the dates set forth below, I caused true and correct copies of the
following document to be served upon known state court defense counsel for Imad and Bahaa
Dawara [Thomas Kenny, Esquire and Elizabeth Burns, Esquire] by email transmission:
   •   Summons, Complaint, Ex Parte Motion for Freezing injunction, and Temporary
       Order [D.I. 1, 3, 5 emailed on July 20, 2021].

   •   Notice of Show Cause Hearing [D.I. 7, Filed July 21, 2021, emailed on July 21, 2021].


Dated: July 27, 2021                           /s/ Gary F. Seitz
                                               Gary F. Seitz
                                               GELLERT SCALI BUSENKELL & BROWN, LLC
                                               8 Penn Center, 1628 JFK, Blvd, Ste 1901
                                               Philadelphia, PA 19103
                                               215-238-0011
                                               gseitz@gsbblaw.com
